Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the end face" in lines 2 and 3.  There is insufficient antecedent basis for this limitation in the claim.  The limitation is not considered to have inherent antecedent basis because the cell may have multiple end faces.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4-10, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bowersock et al (US 20170098806) in view of Lim (US 20150064523).
Regarding claim 1, Bowersock et al. is directed to an energy storage system, comprising one or a plurality of storage cells ([0072]-[0074]).  A device is present on the outside of the storage cell (see [0073]), wherein the device is made from a temperature resistant material, wherein the material is configured to be subjected to an endothermic chemical conversion (e.g., carbon dioxide or water is generated) when a temperature of 200C is exceeded ([0016]-[0029], Table 1).  Regarding claim 13, the material is a phase change material as a gas is generated when a solid is decomposed.  
Bowersock et al. do not expressly teach that the device containing the temperature resistant material is designed in such a way that the cells are spaced apart from each other via the device and where the device has projections and depressions, as recited in claim 1.  

Therefore, the invention as a whole would have been obvious to one of ordinary skill in the art at the time of filing because the artisan would have incorporated the shape of the device of Lim into the system of Bowersock et al. for separating cells.  In [0072], Bowersock et al. teach that “these shapes for the present application may have particular forms.  For example, the shapes may comprise:  a body of material having a recess shaped to receive an energy storage device…”.  Thus, the shapes of Bowersock et al. are not particularly limited.  It would have been obvious to one skilled in the art to use a known shape such as that disclosed by Lim for separating cells, and incorporating the endothermic material of Bowersock into the shape of Lim (either into the projections, or base body 151).  Further, it would have been obvious to use a housing to contain all the cells and devices as disclosed by Lim.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007).
Regarding claim 2, the device of modified Bowersock et al. is three-dimensionally structured.  
Regarding claim 4, the device can have protruding webs (366a,b) (see, e.g., Fig. 13 of Lim).  Additionally, a “web” can also be considered a change in shape from elements 160a-c, 260a-c of Lim as the same effects would be achieved (it is noted that a change in shape is generally not considered to distinguish over a prior art reference, see MPEP 2144.07).

Regarding claim 6, the device can have a wavy profile (see, e.g., Fig. 10, compression of members 260a-c create wave shapes). 
Regarding claim 7, the device has knob-shaped projections (152, Fig. 3). 
Regarding claim 8, the device is structured such that the edge of the device applies greater pressure to the cells than the center of the device (supports 160 are longer than spacers 152, [0053] and Figs. 6, 10, and 13).  
Regarding claim 9, the device extends up to an end face (top face 14) of the cells (Fig. 2).
Regarding claim 10, the cells have vent openings (13) that are arranged on the top face, wherein the device surrounds the vent opening (at 158a/b; Figs. 1 and 2). 
Regarding claim 15, Lim teaches that cooling fluid (air/water) is passed through openings 154a, 156 ([0054], [0055]). This suggests a cooling device (e.g., fan, pump) assigned to the device as claimed.  



Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Bowersock et al. in view of Lim as applied to claims 1, 2, 4-10, 13 and 15 above, and further in view of Kim (US 20120171554).  
Modified Bowersock et al. do not expressly teach that the device is made from elastomeric material or silicone rubber, as recited in claims 11 and 12 respectively. 

Therefore, the invention as a whole would have been obvious to one of ordinary skill in the art at the time of filing because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  Thus, the artisan would have used the elastomeric components of Kim in the device of modified Bowersock et al. 


Conclusion

The additional prior art made of record: Steil (US 20180309177), discloses an endothermically decomposing inorganic material in between battery cells ([0029]-[0032]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan Crepeau whose telephone number is (571) 272-1299.  The examiner can normally be reached Monday-Friday from 9:30 AM - 6:00 PM EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Basia Ridley, can be reached at (571) 272-1453.  The phone number for the organization where this application or proceeding is assigned is (571) 272-1700.  Documents may be faxed to the central fax server at (571) 273-8300.




/Jonathan Crepeau/
Primary Examiner, Art Unit 1725
December 2, 2021